Citation Nr: 0407989	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  00-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1970 until 
January 1972.

In July 1999, the Department of Veterans Affairs (VA) Houston 
Regional Office (RO) denied service connection for left ear 
hearing loss and granted service connection for right ear 
hearing loss, effective November 17, 1998.  The RO assigned a 
zero percent rating for right ear hearing loss.  The veteran 
appealed the RO's determination.  

In August 2001, the veteran attended a Board hearing.  
However, the Veterans Law Judge that conducted that hearing 
subsequently left the Board.  In correspondence from the 
Board in January 2003, the veteran was offered another 
opportunity to present testimony at a Board hearing.  He 
responded that he did not wish to be scheduled for another 
hearing.  

This case was previously before the Board in November 2001, 
when service connection for left ear hearing loss was 
granted.  In light of the grant of service connection for 
left ear hearing loss, the Board remanded the claim for an 
increased evaluation for right ear hearing loss for 
consideration of entitlement to an increased evaluation for 
bilateral hearing loss.  In December 2001, the RO assigned a 
noncompensable evaluation for bilateral hearing loss, 
effective from November 17, 1998.

In May 2003, the Board denied the claim of entitlement to an 
increased (compensable) evaluation for bilateral hearing 
loss.  The veteran then appealed that  decision to the U.S. 
Court of Appeals for Veterans Claims (Court). 

In December 2003, the VA General Counsel and the veteran's 
attorney filed a Joint Motion asking the Court to vacate the 
Board's decision.  Principally, the parties agreed to remand 
this matter to the Board for further consideration in light 
of new law, i.e., the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Later in December 2003, the 
Court issued an order granting the Joint Motion, vacating the 
Board's May 2003 decision, and remanding the case to the 
Board.

For the reasons discussed below, the matter on appeal is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran at such time as 
further action is required.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000).  This statute 
introduced several changes into the VA adjudication process.  
These changes were codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2003).  
Under the VCAA, VA's duty to notify and assist claimants has 
been significantly expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. 
§ 3.159(c).  

It was agreed in the Joint Motion that in its May 2003 
decision the Board failed to adequately discuss whether the 
requirements of 38 U.S.C.A. § 5103(a) had been met and failed 
to ensure that the requirements of 38 U.S.C.A. § 5103(a) had 
been met.  In this regard, the Joint Motion cited the Court's 
determinations in Quartuccio and Charles, supra.  
Accordingly, remand to the RO is warranted.

Since this case must be remanded for due process reasons, any 
additional treatment records should also be obtained and the 
veteran should be afforded a VA examination to assess the 
current severity of his bilateral hearing loss.  

Accordingly, this case is remanded for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003).  The veteran must 
specifically be informed of the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased (compensable) 
rating for bilateral hearing loss; the 
information and evidence that VA will 
seek to obtain on his behalf; and the 
information or evidence that he is 
expected to provide.  

2.  Ask the veteran to identify all 
medical care providers that have treated 
him for his service-connected bilateral 
hearing loss since 1998.  All  records of 
any treatment reported by the veteran 
that have not already been associated 
with the claims folder should be 
obtained.

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA examination by a state-licensed 
audiologist that includes controlled 
speech discrimination (Maryland CNC) and 
a puretone audiometry test.  The examiner 
should set forth puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz.  The 
examination must be conducted without the 
use of hearing aids.  See 38 C.F.R. 
§ 4.85.

The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate whether or not he or 
she has reviewed the claims folder.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  If further action is required, it 
should be undertaken before further 
adjudication of the claim.

5.  Thereafter, readjudicate the 
veteran's claim of entitlement to an 
increased (compensable) disability rating 
for service-connected bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), that includes citation to 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).   
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




